PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Valdizan, Jon, Santiago
Application No. 15/867,810
Filed: January 11, 2018
For: AUTOMATED ALERT SYSTEM

:
:
:	DECISION ON PETITION
:
:



This is a decision in response to the petition under 37 CFR 1.182 for expedited processing filed November 16, 2021. This is also a decision in response to the petition under 37 CFR 1.137(a) filed November 08, to revive the above-identified application.

The petition under 37 CFR 1.182 is GRANTED.

The petition for expedited consideration includes payment of the petition fee under 1.182.  The relief requested is warranted.  Accordingly, the petition under 37 CFR 1.137(a) is being considered out of turn.

The petition under 37 CFR 1.137(a) is GRANTED.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Ralph P. Albrecht appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that  he or she as appropriate is authorized to represent the particular party on whose behalf  he or she as appropriate acts.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of August 31, 2020, which set a shortened statutory period for reply of three months. No extension of time under 37 CFR 1.136(a) were filed.  Accordingly, the application became abandoned on December 01, 2020. A Notice of Abandonment was mailed April 26, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and fee of $680, and the submission required by 37 CFR 1.114;  (2) the petition fee of $1050; and (3) a proper statement of unintentional delay.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

It is not apparent whether the person signing the statement of unintentional delay was in a position to have firsthand or direct knowledge of the facts and circumstances of the delay at issue.  Nevertheless, such statement is being treated as having been made as the result of a reasonable inquiry into the facts and circumstances of such delay.  See 37 CFR 11.18 and Changes to Representation of Others Before the United States Patent and Trademark Office; Final Rule Notice, 73 Fed. Reg. 47650 (August 14, 2008), 1334 Off. Gaz. Pat. Office 338 (September 9, 2008).  In the event that such an inquiry has not been made, petitioner must make such an inquiry.  If such inquiry results in the discovery that it is not correct that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional, petitioner must notify the Office.

There is no indication that the person signing the petition was ever given a power of attorney to prosecute the application.  If the person signing the petition desires to receive future correspondence regarding this application, the appropriate power of attorney document must be submitted.  While a courtesy copy of this decision is being mailed to the person signing the petition, all future correspondence will be directed to the address currently of record until appropriate instructions are received.

Telephone inquiries concerning this decision should be directed to the Schene Gray Paralegal Specialist at (571) 272-2581.  All inquiries concerning the status or the processing of the application should be directed to TC 3600 at (571) 272-3600.
	
This application is being referred to Technology Center Art Unit 3626 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET


Cc: DAVID, BRODY & DONDERSHINE, LLP
       2100 Reston Parkway
       Suite 370 Reston, VA 20191